Per Curiam,
This appellant presented his petition for a retail liquor license in the City of Coatesville. A remonstrance was filed protesting against the granting of the license for two reasons, involving first, the fitness of the person, second, the necessity for the license, etc. After due consideration, the court made the following order, “March 20, 1918, after hearing, the license, as prayed for, is refused.” In a carefully considered opinion, Judge Trexler announced the views of this court in Taylor’s License, 68 Pa. Superior Ct. 543, “No person has a right to demand a license to sell liquors. The privilege is to be granted only when a proper person applies, and when the license is necessary. The discretion of the court is large, and is to' be exercised primarily for the public good and secondarily for the private interest: Schlaudecker v. Marshall, 72 Pa. 200; Venango Co. Liquor Licenses, 58 Pa. Superior Ct. 277 (298). The location of the placé where the sales are to take place must be set out in the petition. The court in its judgment may deem one place better than another. Although the applicant may be a proper person and the demand for the license may be great, if, in the judgment of the court the granting of the license would likely cause disorder and have a bad influence on the morals of the community the court may refuse it, and grant the license at another place where such conditions would not be as likely to follow. We do not wish to be understood, that a court, which would refuse all licenses because in its opinion the general effect of the sale of liquors is bad, is exercising a proper judicial discretion. Both of the appellate courts of this *179State have expressly decided the contrary. However, in the consideration of a particular license, the effect of the granting of the license upon the good order and morals of the locality, apart from the general effect of the sale of liquors may be considered. In determining the question of necessity for the particular license sought for, the court should consider these inseparable incidents of the business as well as the public demands for it”: Venango Co. Liquor Licenses, supra. The answer to the questions : who is a fit applicant, and what is a legal necessity for the granting of the license? depends upon facts which are to be determined primarily by the license court. It is not necessary that the fitness of the applicant be directly challenged, or that the necessity for the house be demonstrated by proof of a former occupancy of the premises by a licensee. The records of the court may disclose convincing proof of the unfitness of the applicant, or the license court may have personal knowledge of important facts that are not disclosed by the record. The change in character and volume of population through the erection of new buildings, schools, churches, manufacturing plants, etc., may materially effect the necessity for such a license, or the propriety of continuing one in that location. These are questions peculiarly for the license court in the first instance, and in this case they have been fully considered without any abuse of discretion, and resulted in a decree which meets the requirements of the law. The arguments presented in earlier applications and the ground for the court’s action therein, are not controlling, as each case must be decided upon its own facts at the time the decree complained of is entered.
We find no assistance, in determining this appeal, from an examination of the opinions filed in the former application made by this appellant. The statute regulating the granting of licenses is clear, and has been frequently construed. It is only necessary for the record to show that there has been a fair hearing, and a due *180consideration in the exercise of a judicial discretion, inducing a final decision.
The decree is affirmed, appeal dismissed and costs to be paid by appellant.